Citation Nr: 1410292	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  07-39 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right elbow disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1984 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran requested a hearing before the Board at her local RO.  She was scheduled for such a hearing in September 2009 and was notified of the hearing date in July 2009.  However, she failed to appear for her scheduled hearing.  Therefore, her hearing request is considered withdrawn.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including the Veteran's January 2014 appellate brief, are relevant to the issues on appeal.  However, with the exception of the appellate brief, the RO considered all evidence of record in the September 2012 supplemental statement of the case.  The Board notes that there are no documents in a VBMS file.   



FINDINGS OF FACT

1.  The Veteran's right elbow disorder did not manifest in service or within one year thereafter and is not related to her active military service.

2.  The Veteran's right shoulder disorder did not manifest in service or within one year thereafter and is not related to her military service.  

3.  The Veteran's neck disorder did not manifest in service or within one year thereafter and is not related to her active military service.  
   


CONCLUSIONS OF LAW

1.  A right elbow disorder was not incurred in active service. nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2013).

2.  A right shoulder disorder was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2013).

3.  A neck disorder was not incurred in active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.655 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The RO sent the Veteran a letter in December 2005, prior to the initial adjudication in April 2006 that advised the Veteran of what the evidence must show to substantiate a claim for service connection and the division of responsibilities in obtaining the evidence.  The RO then sent the Veteran letters in March 2006 and July 2006 that explained how disability ratings and effective dates are determined.  The Veteran's claims were subsequently readjudicated by an October 2007 statement of the case. Prickett v. Nicholson, 20 Vet. App. 370, 377-78   (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

For these reasons, the Board concludes that the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any outstanding evidence that is pertinent to the issues being decided herein.

The Veteran was also afforded a VA examination in March 2006 in connection with her claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the examiner did not provide an opinion regarding any nexus between the Veteran's claimed disabilities and her period of active military service, the Board remanded the Veteran's claims in July 2011 in order to afford her a new examination.  However, the Veteran failed to report to her scheduled examination without showing good cause.  In this regard, the Board notes that VA staff left three messages for the Veteran in August 2011 to schedule an examination without any response.  The AMC called the Veteran again in August 2012 to ask if she received a notification letter for an examination she failed to report to in August 2011.  The Veteran stated she never received notice so VA rescheduled her examination for September 2012.  The VA Medical Center specifically noted that an appointment letter regarding the September 2012 VA examination was sent to the Veteran at her last known mailing address.  However, the Veteran again failed to report to the examination and did not provide any reasons for her failure.  Therefore, the Board finds that the Veteran did not show good cause for failing to report to her VA examination and will rate the claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2013); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

With regard to the previous July 2011 Board remand, the Board finds that the RO/AMC substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC obtained the Veteran's VA treatment records dated from 1991 to 1993, asked the Veteran to sign VA Form 21-4142 to obtain private medical records from 2001, asked the Veteran for information on her worker's compensation claim, and scheduled the Veteran for two VA examinations.  As such, the RO has substantially complied with the Board's instructions.  

The Veteran has not made the RO, the AMC, or the Board aware of any other evidence relevant to this appeal that she or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Accordingly, the Board will proceed with appellate review. 

Law and Analysis

In September 2005, the Veteran filed claims of entitlement to service connection for a neck disorder, right shoulder disorder, and right elbow disorder.  She stated that she was treated for symptoms related to each claim in service, that she had recently been involved in a motor vehicle accident in 2001, and that she had received ongoing treatment for each disorder since the accident.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a right elbow disorder, a right shoulder disorder, or a neck disorder.

The Veteran's service treatment records do not document any complaints of or treatment for a right elbow injury or disorder.  During her August 1984 enlistment examination, the Veteran did not complain of any elbow, shoulder, or neck symptoms, and she was noted to have a normal examination of the upper extremities and spine.  During her November 1984 pre-training examination, she complained of recent muscular pain in her right shoulder and neck, although she stated that she was "fine now."  In February 1986, the Veteran complained of right shoulder pain.  She reported shoveling snow for several days and developing pain in her right shoulder and having a "stiff neck."  She was assessed with musculoskeletal pain.  In November 1987, the Veteran reported awakening with a "stiff neck" with loss of feeling in her fingers.  She also reported pain and "tingling" in her right shoulder.  She denied having an injury to her shoulder or neck, but also stated that she was in a "hydrovalve explosion last week" without injury.  She reported similar symptoms occurring in 1986 after moving furniture.  The Veteran was assessed with a right deltoid muscle strain and was referred to physical therapy, which she attended for four days.  On the fourth day, it was noted she had very slight limitation of right lateral flexion and right rotation and a mild trigger point over the right upper trapezius.  Her goals were noted to have been met.  The Veteran also had a lumbar spine injury in service, and a medical board examination in March 1990 found her not fit for duty by reason of physical disability.  Her March 1990 examination did not note neck, shoulder, or elbow complaints or diagnoses.  Instead, she was noted to have a normal upper extremity examination, and her abnormal spine examination did not mention her cervical spine.  

Based on foregoing, there is actually affirmative evidence showing that the Veteran did not have a right elbow, right shoulder, or neck disorder at the time of her separation from service.  Therefore, the Board finds that the currently claimed disorders did not manifest during her military service.

Moreover, there is no evidence that arthritis of right elbow, right shoulder, or neck was shown in service or manifested within one year of separation.  The Veteran has not contended that there was evidence of arthritis, and there are no medical records suggesting it.  As noted above, the Veteran's upper extremities and cervical spine were normal upon separation.  In addition, there were no manifestations sufficient to identify arthritis during service or within one year thereafter.  The Veteran's statements and the service records are the only pertinent evidence documenting her treatment during service.  As noted above, the service treatment records contain no evidence of manifestations regarding the right elbow, and there is only evidence of muscular strains in service.  There is no evidence that this is indicative of arthritis in any way, and there were no x-rays providing any objective evidence of arthritis in service or within year thereafter.  Therefore, the Board concludes that the Veteran is not entitled to service connection for any of the claimed disorders on a presumptive basis. 

In addition, the Veteran has never asserted continuity of symptomatology for any of the claimed disorders.  Indeed, as noted below, it appears that the majority of her symptomatology began after a post-service work injury.  Moreover, the Veteran indicated at the time of her September 2005 claim that she was treated for these conditions in service, but also stated that was recently involved in an accident in 2001 and has been treated since then.

Following her period of service, an October 1992 x-ray of the Veteran's cervical spine was negative for a fracture, but noted a "suggestion of slight interspace narrowing C5-6."

In April 1993, the Veteran was afforded VA joints and spine examinations.  X-ray findings revealed narrowing of C5-C6, and she was assessed as having cervical arthritis.  She did not have any swelling or deformity of the shoulder joint, and she was not diagnosed with a shoulder or elbow disorder.

In January 1994, the Veteran sought treatment at a private medical center for evaluation of a work-related neck injury.  She reported lifting 50 pounds of dough in December 1993 and developing a sudden onset of pain in her right posterior neck and shoulder.  She indicated that a worker's compensation claim had been filed for the incident.  An MRI showed a herniated disk at C5-6, which was displacing the spinal cord and nerve root.  She also had a small midline C4-5 disk, which was not displacing any neurologic structures.  A May 1994 MRI revealed right paramedian disk herniation at C5-6, which was unchanged from the January 1994 MRI findings.  

In August 1997, the Veteran underwent a C5-6 cervical discectomy due to a principle diagnosis of cervical spondylosis.  The history of the illness was noted to be the December 1993 work injury.

A January 2002 treatment record from a private physician noted that the Veteran complained of right elbow pain.  She reported having been in a motor vehicle accident in October 2001 during which she developed immediate pain in her right shoulder.  An x-ray of her shoulder at the time of the injury was normal, as was a cervical spine x-ray, which was obtained due to her prior fusion.  She stated that her shoulder pain had gradually subsided since the accident, but she had developed a gradual, progressive pain in her right elbow.  She was assessed with lateral epicondylitis of the right elbow and mild residual rotator cuff syndrome.

Following physical therapy, the Veteran's lateral epicondylitis was noted to have resolved in May 2002; however, by May 2003, the Veteran was again complaining of right shoulder and right elbow pain.

The Veteran underwent a resection of the distal clavicle of the right shoulder and an "extension origin debridement right."  The diagnosis was right acromioclavicular joint arthritis and right lateral epicondylitis.   

In March 2006, the Veteran was afforded a VA joints and spine examination.  Although the examiner did not provide any nexus opinions, she diagnosed the Veteran with a fusion of the C5 and C6 vertebral bodies with mild to moderate left neural foramina narrowing at C4-C5.  The Veteran's vertebral bodies were normal in height.  The examiner also diagnosed the Veteran with a removed distal clavicle, noting that no other shoulder abnormalities were shown radiographically, and a right elbow/humerus condition with no radiographic evidence to support a diagnosis.  

As mentioned previously, the Board remanded the Veteran's claims to afford her an additional examination and to obtain a medical opinion, but the Veteran failed to report for the appointment, and the claim must be decided based on the evidence of record.  Veterans are expected to cooperate in the efforts to adjudicate a claim, and the failure to do so subjects them to the risk of an adverse adjudication based on an incomplete and underdeveloped record. See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran has also not identified any outstanding records that VA has not attempted to obtain that are pertinent to the claims.  As such, there is no evidence of record, other than her own assertions, showing that the Veteran's right elbow disorder, right shoulder disorder, and neck disorder are related to her period of active military service.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that she has observed and are within the realm of her personal knowledge, she is not competent to establish that which would require specialized knowledge or training, such as medical expertise. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Board must determine on a case by case basis whether a Veteran's particular disorder is the type for which lay evidence is competent. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation. Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In this case, the record does not show, nor does the Veteran contend, that she has specialized education, training, or experience that would qualify her to render a diagnosis or render a medical opinion on these matters.  The issues in this case are outside the realm of common knowledge of a lay person, as a nexus is not obvious merely through observation, particularly in light of intervening injuries in 1993 and 2001. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran has never reported that any medical professional has told her that the current disorders are related to her military service.

Based on the foregoing, the evidence does not show that the Veteran has a current right elbow disorder, right shoulder disorder, and neck disorder that manifested in service or within one year thereafter or that are otherwise causally related thereto.  Therefore, the Board finds that the preponderance of the evidence weighs against the claims, and service connection is not warranted. 


ORDER

Service connection for a right elbow disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a neck disorder is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


